DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3, 5, 6, 10-12, 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011) in view of Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1) and Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1). 

Regarding claims 1 and 10, Lanati discloses a gateway device configured to be worn by a responder and to monitor interaction of the responder with equipment (The system of Lanti discloses the ProeTEX body sensor network in with gateway device comprising an operator [“OP”] node and a Professional Electronic Box [“PEB”] [pages 5-6, section 3.3, first paragraph, and section 3.3.1, first paragraph]. Both the OP node and the PEB are embedded in the outer garment of a firefighting suit/equipment and determine how the firefighter interacts with the garment/equipment using sensors, 

a. a memory configured to store/storing equipment data. (The OP node stores the gathered equipment data, such as anomalous movements detected via the accelerometer, breaths, exc. in the database in ram [page 5, section 3.3, first paragraph, pages 5-6, section 3.3.1].)

b. a processor in communication with the memory and configured to translate/translating equipment data received from equipment in a first format according to a first protocol to a second format according to a second protocol, the translated equipment data relayable to a computer and register equipment data in the memory (The processor in the PEB performs translation of the data from a first protocol operating between the PEB and the sensors used for polling via the RS485/ZIgbee links in a first format comprising a series of data samples into a second format comprising a concatenated string of data samples from all the devices and a further indication of device ID, battery level and a timestamp that is a part of the second protocol operating between the gateway device/(OP and PEB nodes) and the remote monitoring node [“RM”]/computer, as this is the data format for the data fed to the remote monitoring system/computer [pages 2-3, section 2; see also pages 5-6, section 3.3.1 and pages 6-7, section 3.3.3].)
	
c. a transceiver configured to receive/receiving the equipment data from external equipment interacting with the responder and transmit/transmitting the translated equipment data from Lanati discloses the gateway device/(OP and PEB nodes) uses a transceiver at the PEB node to poll external equipment, such as the firefighting suit sensors, carbon dioxide boot sensor, exc, using RS-485 and Zig-Bee to receive equipment data [pages 2-3, section 2]. The gateway device/(OP and PEB nodes) further uses the transceiver to send equipment data to the remote monitoring equipment/transceiver [pages 5-6, section 3.3.1 and pages 6-7, section 3.3.3]. [noting that the two discrete transceivers for these two purposes in Lanti can also be considered a part of a general transceiver for the device])

	Lanti fails to disclose a memory configured to store/storing responder credentials or transmitting responder credentials associated with the responder interacting with the external equipment to the computer. In the same field of endeavor, Balram discloses a memory configured to store/storing responder credentials or transmitting responder credentials associated with the responder interacting with the external equipment to the computer. (The system of Balram discloses wearable computing and communication module [fig. 2, element 104] with a memory and processor connected to the memory [paragraph 0045]. In relevant part, the computing and communication module captures, via the human interface module, and stores [at least temporarily] an image of the user [i.e. credentials] that is transmitted to a computer/backend server that authenticates the user [paragraphs 0052] the authenticated user can be a medical professional/first responder [paragraphs 0115, 0133] making the image captured first responder credentials sent to the computer to authenticate the user as a first responder using facial recognition. In addition Balram discloses that the computing and communication module has external equipment with which the credentialed responder interacts in the form of a human interface module [fig. 2, element 102] which includes glasses, a watch, exc with various sensors, such as accelerometers, biometric sensors, exc. [paragraph 0045, 0056] with the user interacting with the 
	Therefore, since the system of Balram suggests the use of facial or eye recognition to detect credentials associated with external equipment used by an operator of the equipment, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the facial recognition of Balram with the system of Lanti by authenticating the first responder/firefighter using facial recognition at the computer based on a received image/responder credentials that are associated with the user of the external equipment of Lanti. The motive to combine is to allow the device to be secured to proper users.
	Lanti as modified by Balram fails to disclose the equipment data further comprises an equipment identifier that identifies the external equipment interacting with the responder off the translated equipment data comprises the equipment identifier that identifies the external equipment interacting with the responder. In the same field of endeavor, Pai discloses disclose the equipment data further comprises an equipment identifier that identifies the external equipment interacting with the responder off the translated equipment data comprises the equipment identifier that identifies the external equipment interacting with the responder. (The system of Pai discloses discloses a gateway device that performs protocol translation, including address translation, of the address/identities of wearable devices, such as digital watches, music players, exc  that communicate via various protocols, such as zigbee, exc. [paragraphs 0013-0014, 0019, 0045, 0052, 0074, 0082] that may include wearable gateway devices such as a phones, tablets, exc. [paragraph 0107].)
	Therefore, since the system of Pai discloses address/identifier translation of external worn devices by a wearable gateway, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the address/identifier translation of Pai with the system of Lanti as modified by Balram by allowing the external equipment of Lanti as modified by Balram to take an Lanti as modified by Balram to allow the external equipment to be uniquely identified at the computer using a translated address. The motive to combine is to allow each of the external equipment to be uniquely addressed and identified by using protocol translation to the ID/address format used by the external equipment. 
	Regarding claims 2 and 11, Lanati discloses the transceiver includes circuitry to receive and transmit/transmitting according to Zigbee (The system of Lanati discloses the gateway device/(OP and PEB nodes) uses a transceiver at the PEB node to poll external equipment, such as the firefighting suit sensors, carbon dioxide boot sensor, exc, using RS-485 and Zigbee to receive equipment data [pages 2-3, section 2].)
	Regarding claims 3 and 12, Lanati discloses the computer hosts Service and Asset Management (SAM) software and the second format and second protocol are compatible with SAM software input requirements. (The computer manages the location of firefighters [i.e. firefighting service management] and the assets they are wearing along with the readings of those assets sensors [i.e. asset management] and is SAM software [pages 6-7, section 3.3.3]. the second format is compatible with the SAM software as it is received and used by the SAM software [pages 3-4, section 2.2, page 5, section 3.3 and pages 6-7, section 3.3.3].)
Regarding claims 5 and 14, Lanati as modified by Balram and Pai discloses the responder credentials include biometric data (see the combination of Lanti and Balram in claim 1, supra).
Regarding claims 6 and 15, Lanati discloses the equipment data are stored at a remote location. (Lanthi discloses the equipment data is stored at two locations that are remote to the gateway device comprising an operator [“OP”] node and a Professional Electronic Box [“PEB”]. The equipment data is retrieved from remote sensors where it is stored [The system of Lanati discloses the gateway device/(OP and PEB nodes) uses a transceiver at the PEB node to poll external equipment, such as the firefighting 

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011), Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1) and Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1) as applied to claim 1 and further in view of Parkulo, et al. (US Patent No.  7,263,379 A1)

	Regarding claims 4 and 13, Lanati as modified by Balram and Pai fails to disclose the equipment from which equipment data is translatable by the processor includes at least a thermal imaging camera. In the same field of endeavor, Parkulo discloses the equipment from which equipment data is translatable by the processor includes at least a thermal imaging camera (Parkulo discloses a first responder system in which thermal image data is exchanged with remote devices [column 3, lines 28-34, column 3, line 55 to column 4, line 3 and lines 41-63].)
	Therefore, since Parkulo discloses exchanging thermal image sensor video in a wearable first responder device, and Lanti discloses translating exchanged sensor data between a first responding device and a computer to exchange sensor data, it would have been obvious to a person of ordinary skill in the art a the time of the invention to combine the thermal image sensor data exchange of Parkulo with the system of Lanti by including a thermal imaging sensor as one of the sensors, as taught by Pakulo, while performing translation of the thermal imaging data to a second format by aggregating the data from all the sensors, including the thermal imaging data, into a second format that is transmitted on to the server. The motive to combine is to allow thermal imaging data to be sent to allow better visibility of the situation where heavy fire and smoke are present.

Claims 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011),  Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1) and Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1) as applied to claim 1 and further in view of Jia (Ning Jia, Detecting Human Falls with a 3-Axis Digital Accelerometer, pages 1-5, 2009).

Regarding claims 7 and 16, Lanati as modified by Balram and Pai fails to disclose including an accelerometer to detect an acceleration of the gateway device exceeding a threshold to prompt the gateway device to communicate with the computer. In the same field of endeavor, Jia discloses including an accelerometer to detect an acceleration of the gateway device exceeding a threshold to prompt the gateway device to communicate with the computer (The system of Jia discloses a system using an accelerometer to trigger the transmission of a fall indication when an acceleration exceeds certain thresholds [page 1, forward, second and third paragraphs; page 4, using ADX345 to simplify fall detection].)
	Therefore, since Jia discloses accelerometer based fall detection and notice transmission and Lanti discloses translation of disparate sensor data and transmission to a central computer, it would Jia with the system of Lanti by using the accelerometer of Jia to detect and signal a fall, in accordance with Jia while gathering the data, including the detected fall, at a worn device of a first responder and transmitting it to the computer. The motive to combine is to detect when a first responder is in a dangerous situation causing a fall, such as tripping or passing out.

Claims 8, 9, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011), Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1)  and Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1) as applied to claim 1 and further in view of Montenero, et al. (US Pre Grant Publication No. 2011/0140913 A1).

Regarding claims 8 and 17, Lanati as modified by Balram and Pai fails to disclose an operational status indicator. In the same field of endeavor, Montenero discloses an operational status indicator (Montenero discloses a safety system with a signal strength indicator that indicates the operational status of the wireless link [paragraph 0002].)
Therefore, since the system of Montenero suggests a wireless link operational status indicator, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the operational status indicator of Montenero with the system of Lanati as modified by Balram and Pai by placing a signal strength indicator on the portable gateway device. The motive to combine is to allow an operator to asses if the wireless functions are operational. 
Regarding claims 9 and 18, Lanati as modified by Balram fails to disclose the operational status indicator gives a visual indication of signal strength of signals received from external equipment. In the same field of endeavor, Montenero discloses the operational status indicator gives a visual indication of signal strength of signals received from external equipment (Montenero discloses a safety system with a signal strength indicator that indicates the operational status of the wireless link [paragraph 0002].)
Therefore, since the system of Montenero suggests a wireless link operational status indicator, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the operational status indicator of Montenero with the system of Lanati as modified by Balram and Pai by placing a signal strength indicator on the portable gateway device. The motive to combine is to allow an operator to asses if the wireless functions are operational. 

Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanati, et al. (Matteo Lanati, Davide Curone, Emanuele Lindo Secco, Giovanni Magenes and Paolo Gamba, An Autonomous Monitoring System for Emergency Operators, International Journal of Wireless & Mobile Networks, vol. 3, no. 1, pp. 10-23, 2011) in view of Balram, et al. (US Pre Grant Publication No. 2015/0088546 A1), Pai, et al. (US Pre Grant Publication No. 2017/0064045 A1; note also 62/212,450, with all paragraph citations to the provisional obtained by subtracting one paragraph to the cited paragraph of 2017/0064045 A1) and Kyllonen, et al. (US Pre Grant Publication No. 2017/0289147 A1).

Regarding claim 19, Lanati discloses a method in a computer for correlating equipment data with the responder, the method comprising receiving equipment data from the external equipment interacting with the responder from the gateway device registered to a responder and correlating the equipment data with the responder. (The system of Lanti discloses the ProeTEX body sensor network in with gateway device comprising an operator [“OP”] node and a Professional Electronic Box [“PEB”] 
Lanati fails to disclose verifying responder credentials of a responder or receiving responder credentials from a gateway device. In the same field of endeavor, Balram discloses verifying responder credentials of a responder or receiving responder credentials from a gateway device (The system of Balram discloses wearable human interface module with a memory and processor connected to the memory [paragraph 0045]. In relevant part, the wearable human interface module captures and stores [at least temporarily] an image of the user [i.e. credentials] that is transmitted to a computer/backend server that authenticates the user [paragraphs 0052] the authenticated user can be a medical professional/first responder [paragraphs 0115, 0133] making the image captured first responder credentials sent to the computer to authenticate the user as a first responder using facial recognition with the device.)
	Therefore, since the system of Balram suggests the use of facial recognition, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the facial recognition of Balram with the system of Lanti by authenticating the first responder/firefighter using facial recognition at the computer based on a received image/responder credentials. The motive to combine is to allow the device to be secured to proper users.
Lanti as modified by Balram fails to disclose, the equipment data comprising an equipment identifier that identifies the external equipment interacting with the responder. In the same field of endeavor, Pai discloses disclose the equipment data comprising an equipment identifier that identifies the external equipment interacting with the responder. (The system of Pai discloses a gateway device that performs protocol translation, including address translation, of the address/identities of wearable devices, such as digital watches, music players, exc  that communicate via various protocols, such as zigbee, exc. [paragraphs 0013-0014, 0019, 0045, 0052, 0074, 0082] that may include wearable gateway devices such as a phones, tablets, exc. [paragraph 0107].)
	Therefore, since the system of Pai discloses address/identifier translation of external worn devices by a wearable gateway, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the address/identifier translation of Pai with the system of Lanti as modified by Balram by allowing the external equipment of Lanti as modified by Balram to take an ID/address and to then perform protocol translation of the device address/ID received from the external equipment at the gateway device to an external address used by the gateway device of Lanti as modified by Balram to allow the external equipment to be uniquely identified at the computer using a translated address. The motive to combine is to allow each of the external equipment to be uniquely addressed and identified by using protocol translation to the ID/address format used by the external equipment. 
Lanati as modified by Balram and Pai fails to disclose comparing the received responder credentials to stored responder credentials corresponding to the responder in order to verify the received responder credentials. (i.e. Balram just generically states that the responder is verified based on their face/recognition results and does not disclose a comparison to a known stored face/credential). In the same field of endeavor, Kyllonen discloses comparing the received responder credentials to stored responder credentials corresponding to the responder in order to verify the received responder Kyllonen discloses verifying an end user device at a computer by comparing an image to a stored face/credential [paragraph 0018].)
Therefore, since Kyllonen discloses performing facial recognition using a stored face/credential, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the stored credentials of Kyllonen with the system of Lanati as modified by Balram and Pai by performing the authentication at the computer of Lanati as modified by Balram by using stored credentials/face information. The motive to combine is to allow the system to use a known face to authenticate the user to improve accuracy.

Regarding claim 20, Lanati discloses a computer configured to correlate equipment data with the responder, the gateway device registered to a responder the computer comprising a memory and the computer configured to receive equipment data from external equipment interacting with the responder from the gateway device (page 5, section 3.3. second paragraph) configured to store equipment data a processor in communication with the memory (page 5, section 3.3. second paragraph) and configured to receive equipment data from the gateway device and correlate the equipment data with the responder. (The system of Lanti discloses the ProeTEX body sensor network in with gateway device comprising an operator [“OP”] node and a Professional Electronic Box [“PEB”] [pages 5-6, section 3.3, first paragraph, and section 3.3.1, first paragraph] the gateway device is connected to a computer/remote monitoring [“RM”] node [page 5, section 3.3]. The computer/remote monitoring [“RM”] node receives and stores equipment data detected by the gateway in the form of equipment data such as detecting garment movement using an accelerometer, breath sensors, exc [pages 2-3, fig. 1 and section 2; pages 5-6, sections 3.3 and 3.3.1; pages 7-8, section 3.3.3]. The RM node correlates the equipment data with the different responders [see fig. 5, the Users Proetex1 and Proetex2 are correlated with the temperature reading/equipment data; see also pages 7-8, section 3.3.3]. Each 
Lanati fails to disclose verifying responder credentials of a responder. In the same field of endeavor, Balram discloses verifying responder credentials of a responder (The system of Balram discloses wearable human interface module with a memory and processor connected to the memory [paragraph 0045]. In relevant part, the wearable human interface module captures and stores [at least temporarily] an image of the user [i.e. credentials] that is transmitted to a computer/backend server that authenticates the user [paragraphs 0052] the authenticated user can be a medical professional/first responder [paragraphs 0115, 0133] making the image captured first responder credentials sent to the computer to authenticate the user as a first responder using facial recognition.)
	Therefore, since the system of Balram suggests the use of facial recognition, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to combine the facial recognition of Balram with the system of Lanti by authenticating the first responder/firefighter using facial recognition at the computer based on a received image/responder credentials. The motive to combine is to allow the device to be secured to proper users.
Lanti as modified by Balram fails to disclose, the equipment data comprising an equipment identifier that identifies the external equipment interacting with the responder. In the same field of endeavor, Pai discloses disclose the equipment data comprising an equipment identifier that identifies the external equipment interacting with the responder. (The system of Pai discloses a gateway device that performs protocol translation, including address translation, of the address/identities of wearable devices, such as digital watches, music players, exc  that communicate via various protocols, such as zigbee, exc. [paragraphs 0013-0014, 0019, 0045, 0052, 0074, 0082] that may include wearable gateway devices such as a phones, tablets, exc. [paragraph 0107].)
Pai discloses address/identifier translation of external worn devices by a wearable gateway, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the address/identifier translation of Pai with the system of Lanti as modified by Balram by allowing the external equipment of Lanti as modified by Balram to take an ID/address and to then perform protocol translation of the device address/ID received from the external equipment at the gateway device to an external address used by the gateway device of Lanti as modified by Balram to allow the external equipment to be uniquely identified at the computer using a translated address. The motive to combine is to allow each of the external equipment to be uniquely addressed and identified by using protocol translation to the ID/address format used by the external equipment. 
Lanati as modified by Balram and Pai fails to disclose comparing the received responder credentials to stored responder credentials corresponding to the responder in order to verify the received responder credentials. (i.e. Balram just generically states that the responder is verified based on their face/recognition results and does not disclose a comparison to a known stored face/credential). In the same field of endeavor, Kyllonen discloses comparing the received responder credentials to stored responder credentials corresponding to the responder in order to verify the received responder credentials. (Kyllonen discloses verifying an end user device at a computer by comparing an image to a stored face/credential [paragraph 0018].)
Therefore, since Kyllonen discloses performing facial recognition using a stored face/credential, it would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the stored credentials of Kyllonen with the system of Lanati as modified by Balram and Pai by performing the authentication at the computer of Lanati as modified by Balram by using stored credentials/face information. The motive to combine is to allow the system to use a known face to authenticate the user to improve accuracy.
Response to Arguments
Applicant's arguments filed 1/5/2021 have been fully considered but they are not persuasive. 

Regarding claims 1 and 10, Applicant argues that the prior art of record fails to teach suggest or disclose the newly cited elements of receiving equipment data from external equipment interacting with the responder, the equipment data comprising an equipment identifier that identifies the external equipment interacting with the responder, transmitting responder credentials associated with the responder interacting with the external equipment to the computer and transmitting the translated equipment data from the external equipment interacting with the responder to the computer, the translated equipment data comprising the equipment identifier that identifies the external equipment interacting with the responder. The examiner partly agrees (see Applicant’s Argument’s and Remarks, pages 8-11). 
As to the elements of receiving equipment data from external equipment interacting with the responder, transmitting responder credentials associated with the responder interacting with the external equipment to the computer and transmitting the translated equipment data from the external equipment interacting with the responder to the computer, the prior cited art of Lanti as modified by Balram discloses these elements as discussed with respect to claim 1, supra. Regarding the remaining newly cited elements the new reference of Pai teaches these elements for the reasons stated, supra. Therefore, Applicant’s arguments have been considered and are not persuasive. 
Particularly, Applicant argues that the system of Lanti as modified by Balram fails to disclose gathering data from external equipment interacting with the responder and transmitting responder credentials and equipment identifiers associated with the external equipment, as the system of Lanthi is not cited with respect to these elements and Balram does not cure the deficiencies, as Balram is merely directed to identification and authentication of the user by the eye tracking camera (see pages 8-11). Balram or Lanti disclose and transmitting equipment identifiers associated with the external equipment. However, Balram as modified by Lanti in, for example, claim 1, supra does disclose gathering data from external equipment interacting with the responder and transmitting responder credentials, as Balram discloses gathering data from external wearable devices, that by their nature interact with the responder by performing sensing of the attached user (pages 2-3, section 2; see also pages 5-6, section 3.3.1 and pages 6-7, section 3.3.3) and Balram discloses transmitting credentials associated with the user in the form of image data of a user’s eye to authenticate a particular user (paragraph 0052 – see also claim 1, supra). Furthermore the elements of transmitting identifiers associated with the external equipment has been rejected under the newly cited reference of Pai. Therefore, the prior art fails to teach, suggest or disclose all elements of the claimed invention.
Regarding claims 2, 3, 5, 6, 11, 12, 14 and 15, Applicant argues that the claims are allowable for the reasons stated with respect to claims 1 and 10 (Applicant’s Arguments and Remarks, page 12). Therefore, the examiner disagrees for the reasons stated with respect to claims 1 and 10.
Regarding claims 4 and 13, Applicant argues that the claims are allowable for the reasons stated with respect to claims 1 and 10 (Applicant’s Arguments and Remarks, pages 12-13) and further argues that the cited reference of Parkulo also fails to teach these elements. As the examiner has indicated that the references of Balram as modified by Lanti and Pai disclose all elements of claims 1 and 10, the examiner disagrees for the reasons stated with respect to claims 1 and 10.
Regarding claims 7 and 16, Applicant argues that the claims are allowable for the reasons stated with respect to claims 1 and 10 (Applicant’s Arguments and Remarks, pages 13-14) and further argues that the cited reference of Jia also fails to teach these elements. As the examiner has indicated that the references of Balram as modified by Lanti and Pai disclose all elements of claims 1 and 10, the examiner disagrees for the reasons stated with respect to claims 1 and 10.
Regarding claims 8, 9, 17 and 18, Applicant argues that the claims are allowable for the reasons stated with respect to claims 1 and 10 (Applicant’s Arguments and Remarks, pages 14-15) and further argues that the cited reference of Jia also fails to teach these elements. As the examiner has indicated that the references of Balram as modified by Lanti and Pai disclose all elements of claims 1 and 10, the examiner disagrees for the reasons stated with respect to claims 1 and 10.
Regarding claims 19 and 20, Applicant argues that the cited art of Balram, Lanti and Kim fails to disclose “receiving equipment data from external equipment interacting with the responder from the gateway device, the equipment data comprising an equipment identifier that identifies the external equipment interacting with the responder” (Applicant’s Arguments and Remarks, pages 16-17). As with claims 1 and 10, the examiner partly agrees and notes that the system of Balram as modified by Lanti discloses receiving equipment data from external equipment interacting with the responder from the gateway device, as discussed with respect to the response to arguments in claim 1, supar. With respect to the element of the equipment data comprising an equipment identifier that identifies the external equipment interacting with the responder, the examiner nodes that the newly cited reference of Pai discloses this element as discussed in claim 1, supra. Therefore, Applicant’s Arguments have been considered and are not persuasive. 

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M CRUTCHFIELD whose telephone number is (571)270-3989.  The examiner can normally be reached on 9am-5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M CRUTCHFIELD/               Primary Examiner, Art Unit 2466